 


 HR 5681 ENR: To provide for the approval of the Amendment to the Agreement Between the Government of the United States of America and the Government of the United Kingdom of Great Britain and Northern Ireland for Cooperation on the Uses of Atomic Energy for Mutual Defense Purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 5681 
 
AN ACT 
To provide for the approval of the Amendment to the Agreement Between the Government of the United States of America and the Government of the United Kingdom of Great Britain and Northern Ireland for Cooperation on the Uses of Atomic Energy for Mutual Defense Purposes. 
 
 
1.Approval of the Amendment to the Agreement Between the Government of the United States of America and the Government of the United Kingdom of Great Britain and Northern Ireland for Cooperation on the Uses of Atomic Energy for Mutual Defense Purposes 
(a)In generalNotwithstanding the provisions for congressional consideration of a proposed agreement for cooperation in subsection d. of section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153), the amendments to the Agreement Between the Government of the United States of America and the Government of the United Kingdom of Great Britain and Northern Ireland for Cooperation on the Uses of Atomic Energy for Mutual Defense Purposes, done at Washington, July 22, 2014, and transmitted to Congress on July 24, 2014, including all portions thereof (hereinafter in this section referred to as the Amendment), may be brought into effect on or after the date of the enactment of this Act as if all the requirements in such section 123 for consideration of the Amendment had been satisfied, subject to subsection (b) of this section.  
(b)Applicability of Atomic Energy Act of 1954 and other provisions of lawUpon coming into effect, the Amendment shall be subject to the provisions of the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.) and any other applicable United States law as if the Amendment had come into effect in accordance with the requirements of section 123 of the Atomic Energy Act of 1954.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
